Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 -3, 5-7, 9, 10, 12-14, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nurishi JP 2016-206236A.
Regarding claim 1, Nurishi teaches a phase difference film comprising: a support (polycarbonate base 11 fig. 1); and a liquid crystal layer (13) formed of a liquid crystal composition containing a liquid crystalline compound so as to be in contact with the support.  Nurishi does not explicitly state wherein a surface energy of a surface of the support on which the liquid crystal layer is formed is 45 mN/m or more and a non-polar dispersion force component included in the surface energy is 45 mN/m or more however polycarbonate is also used in the current invention therefore the surface energy of 45 mN/m or more is presumed.  Nurishi also does not explicitly recite the liquid crystalline compound is immobilized in an aligned state, and a contrast is more than 10000 however Nurishi does disclose “(Orientation evaluation) Moreover, the orientation evaluation was performed about this optical film. The evaluation of the orientation was performed by rotating the sample under the polarizing plate crossed Nicol to confirm that the dark state did not change to the bright state due to the in-plane retardation. As a result, even when the sample was rotated, it was always in the dark state, and the orientation was good” (page 8 last paragraph) therefore a contrast ratio of over 10000 is considered obvious.
Regarding claim 2, Nurishi teaches the phase difference film according to claim 1, wherein a material constituting the support is polycarbonate (page 2 paragraph 3).
Regarding claim 3 and 10, Nurishi teaches the phase difference film according to claim 1/2, wherein the liquid crystal layer exhibits smectic properties (page 3 last paragraph).
	Regarding claims 5, 12 and 18, Nurishi teaches a method for manufacturing the phase difference film, the method comprising: a step of applying a liquid crystal composition including a liquid crystalline compound and a solvent to a surface of a support to form a liquid crystal layer so as to be in contact with the support (page 4 paragraph 6), wherein the solvent contains a solvent A (isobutyl ketone page 5 paragraph 2) which does not dissolve the support and a solvent B (cyclopentyl methyl ether page 5 paragraph 2) which has a lower boiling point than the solvent A and dissolves the support, and both contents of the solvent A and the solvent B are 10% by mass or more (page 8 paragraph 6 example 1 24%) with respect to a total mass of the liquid crystal composition.
Regarding claim 6, 13 and 19, Nurishi teaches a polarizing plate comprising: the phase difference film according to claim 1/2/3; and a polarizer (27).
	Regarding claim 7, 14, 20, Nurishi teaches the polarizer (27 fig. 6), the liquid crystal layer (13) included in the phase difference film, and the support (11) included in the phase difference film are arranged in this order.
	Regarding claims 9 and 16, Nurishi teaches a liquid crystal cell (fig. 6 24), wherein, from a viewing side, the polarizer(27) included in the polarizing plate, the liquid crystal layer (26) included in the polarizing plate, the support included in the polarizing plate, and the liquid crystal cell (24) are arranged in this order.  Nurishi does not explicity recite a transverse electric field type however transverse electric field type cells are known for enhanced viewing angle.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Nurishi with a  transverse electric field type cell to provide enhanced viewing angle.
Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nurishi in view of Goto US 2013/0286329.
Regarding claims 4 and 11, Nurishi does not explicitly teach the liquid crystal composition further contains a boronic acid monomer having a polymerizable group and a boronic acid group represented by Formula (B), ##STR00046## in Formula (B), R1 and R2 each independently represent a hydrogen atom, a substituted or unsubstituted aliphatic hydrocarbon group, an aryl group, or a heterocyclic group, R1 and R2 may be linked to each other to form a ring, and * represents a bonding position.  Goto teaches a liquid crystal composition further contains a boronic acid monomer having a polymerizable group and a boronic acid group represented by Formula (B), ##STR00046## in Formula (B), R1 and R2 each independently represent a hydrogen atom, a substituted or unsubstituted aliphatic hydrocarbon group, an aryl group, or a heterocyclic group, R1 and R2 may be linked to each other to form a ring, and * represents a bonding position [0245] as it is a known alignment agent [00236].  Therefore, it would have been obvious to modify Nurishi in view of Goto to provide an alignment agent.
Allowable Subject Matter
Claims 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871